Title: Charles Clay to Thomas Jefferson, [received 22 October 1812]
From: Clay, Charles,Scott, Beverly Roy
To: Jefferson, Thomas


          Dr Sir, received 22 Oct. 1812
          Mr Beverly Roy Scott eldest son of Our acquaintance Majr Saml Scott, feeling the amor Patriæ glowing in his bosom & wishing to Join Several of his Friends who are ingaged in the Marine Service a  requests me to introduce him to your Attention, whishing to procure a letter to the Secretary of the Navy in Order to be recieved into the Service of the U.S. as a Midshipman the respectability of his Family & the sacrafice of domestic prospects in civil Life, certainly intitled Mr Scott to my respectful attention I therefore take the liberty of recommending him to your Notice
          I am Sir with the utmost respect your Most ObedtC. Clay
        